Citation Nr: 0815633	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-24 934	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUES

Entitlement to a disability rating in excess of 10 percent 
for hypertension.

Entitlement to a compensable disability rating for bilateral 
pes planus.

Entitlement to a disability rating in excess of 10 percent 
for major depression.

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for an eye disability, claimed as secondary to 
service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to April 
1994, when he was discharged on account of disability.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in January 2005, when it was remanded for 
additional evidentiary and procedural development.  It has 
now been returned to the Board for further appellate review.

The issues of entitlement to an increased disability rating 
for major depression and the claim to reopen are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran takes medication to control his blood 
pressure; none of the blood pressure readings taken during 
the appeal period reflect a diastolic pressure of 110 or 
more, or a systolic pressure of 200 or more.

2.  The veteran's bilateral pes planus does not cause his 
weight-bearing line to shift over or medial to the great toe, 
does not cause inward bowing of the tendo achillis, or pain 
on manipulation.  





CONCLUSIONS OF LAW

1.  A disability reading greater than 10 percent is not 
warranted for the veteran's service-connected hypertension.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7101 (2007).

2.  A compensable disability rating is not warranted for 
bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the foregoing notice requirements were satisfied by way 
of a letter sent to the veteran in April 2003, that was sent 
prior to the RO's adjudication of the veteran's claims.  The 
letter informed the veteran of what evidence was required to 
substantiate his increased rating claims and of the veteran's 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of a service 
connection claim, including notice of what is required to 
establish service connection and that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In this case, the veteran 
was informed of the disability ratings and effective dates 
assigned to his service-connected disabilities via the 
explanations provided at the time of the grants of those 
benefits, which occurred well prior to the promulgation of 
the Dingess case.  

Following submission of a claim for an increased evaluation, 
VA must notify the veteran that the evidence required to 
substantiate the claim includes evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect that worsening has on the claimant's employment 
and daily life, general notice that a disability rating is 
determined by application of the relevant Diagnostic Code, of 
criteria required under the applicable Diagnostic Code or 
under alternate Diagnostic Codes which would not be satisfied 
if the claimant demonstrated a noticeable worsening and 
effects of such worsening on employment and daily life, and 
of the types of medical and lay evidence which may be 
relevant to substantiate such contentions.  See Vazquez-
Flores v. Peake (Vazquez), 22 Vet. App. 37 (2008).  In this 
case, the veteran was informed of the very specific criteria 
utilized for evaluating his hypertension and pes planus in 
the July 2003 Statement of the Case, in addition to an 
explanation as to why he did not meet the criteria for higher 
ratings.  The claim for an increased rating was thereafter 
readjudicated, and the veteran was so notified, in the 
Supplemental Statement of the Case issued in January 2006.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records pertaining to 
the issues resolved herein have been obtained and associated 
with the claims folder.  VA examinations have been conducted.  
The veteran declined the opportunity to testify before a 
Veterans Law Judge.  We therefore conclude that VA has 
satisfied both its duty to notify and assist the veteran in 
this case.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Increased-rating claims

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the veteran's impairment throughout the entire period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  In another relevant precedent, the Court noted 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In reaching this 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 
(2007).

        Hypertension

Under the rating criteria for hypertension, 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, the veteran's currently-
assigned 10 percent disability rating represents diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Assignment of a 20 percent requires diastolic pressure of 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  38 C.F.R. § 4.104, DC 7101.  An explanatory 
note provides that hypertension must be confirmed by readings 
taken two or more times on at least three different days.  

During a January 2002 VA examination, the veteran reported 
that his blood pressure usually ran around 150/95.  He took 
medication for the control of his blood pressure, however.  
VA pharmacy reports dated between 2003 and 2005 show that he 
continues to take two separate medications for control of his 
blood pressure.  A November 2003 blood pressure reading was 
138/82.  An April 2004 reading was 136/79.  In October 2004, 
his blood pressure was 144/66.  In May 2005, it was 152/84.  
The veteran underwent another VA examination in December 
2005.  At that time, three blood pressure readings were 
taken, with results of 130/90, 133/86, and 128/86.  The 
veteran reported that he continued to take his blood pressure 
medication.  The examiner rendered a diagnosis of essential 
hypertension, noting that the veteran was not demonstrating 
any end-organ disease, specifically regarding heart function, 
renal function, and eye function.

In applying the governing rating criteria to the facts shown 
in the claims file, the Board finds that the preponderance of 
the evidence is against the assignment of a disability rating 
greater than 10 percent for his service-connected 
hypertension.  The 10 percent rating is justified by the 
requirement that the veteran take medication to control his 
hypertension.  Otherwise, his blood pressure readings do not 
support the assignment of a higher disability rating, as none 
of the readings taken during the appeal period reflect a 
diastolic pressure reading of 110 or more, or a systolic 
pressure reading of 200 or more.  The benefit sought must 
therefore be denied.

        Pes planus

Historically, the evidence shows that the veteran was given 
arch supports in service for flat feet.  In support of the 
current claim for an increased rating, the veteran contends 
that he has constant pain in his feet, that he experiences 
swelling in his feet, and he believes he has arthritis in his 
feet as well.

The applicable governing rating criteria provide that pes 
planus manifested by mild symptoms relieved by a built-up 
shoe or arch support is rated as noncompensable or 0 percent 
disabling.  Moderate pes planus, causing the weight-bearing 
line to be over or medial to the great toe, with inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet is rated as 10 percent disabling.  Severe bilateral 
pes planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities is rated as 30 percent disabling.  
Pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, and which is not improved by 
orthopedic shoes or appliances is rated as 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The report of a January 2002 VA examination shows upon 
examination the examiner felt the arch of the veteran's feet 
was preserved, although it was difficult to determine due to 
large pads of adipose tissue in both arches.  The weight 
bearing line was lateral to the medial malleolus.  There was 
no swelling or tenderness in the feet.  An X-ray study was 
interpreted as showing pes planus, but no other bony 
abnormality in either foot.  The examiner rendered a 
diagnosis of mild pes planus, and opined that it was 
10 percent disabling at most.  

There are no complaints or treatment for his feet reflected 
in any of the medical treatment reports contained in the 
claims file.  It does not appear, and the veteran does not 
report, that he uses orthotics or special shoes for pes 
planus.

Upon review, the Board finds that there is no indication in 
the record that this disability is anything but static.  The 
veteran's fears of arthritis in his feet are unfounded, 
according to the X-ray report.  Further, the medical record 
fails to show the weight-bearing line to be over or medial to 
the great toe, or to cause inward bowing of the tendo 
Achillis and there was no pain on manipulation, or swelling 
in the feet during the examination.  As such, the criteria 
for a 10 percent evaluation are not met.  

We acknowledge the examiner's comment that the veteran's pes 
planus was mild and "10 percent disabling at most."  
However, the examiner's comment in this regard is not 
dispositive.  Rather, it is the responsibility of the Board 
to apply the defined criteria in the governing regulation to 
the facts of the case.  The words "mild", "moderate" and 
"severe" are not defined in the regulatory rating schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  The use of 
descriptive terminology such as "mild" by medical examiners 
and treating physicians, although an element of evidence to 
be considered by the Board, does not outweigh the totality of 
the evidence to be considered.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Thus, the preponderance of the evidence is against the 
veteran's claim for a compensable disability rating for 
bilateral pes planus, and the benefit sought on appeal must 
be denied.


ORDER

A disability rating in excess of 10 percent for hypertension 
is denied.

A compensable disability rating for pes planus is denied.


REMAND

With regard to the issues of whether new and material 
evidence has been submitted to reopen the previously-denied 
claim for entitlement to service connection, and the proper 
disability rating to be assigned to the veteran's service-
connected major depression, the Board is of the opinion that 
further evidentiary development is needed.  

Service connection for "eye trouble" was denied in a July 
1994 rating decision.  The basis for the denial was that the 
veteran's service medical records were negative for any 
chronic disability or disease of the eyes and a VA 
examination conducted in June 1994 revealed no disability or 
disease at that time either.  Thus, the RO held that the 
veteran had no disability involving his eyes which was 
related to service and denied service connection.  The 
veteran was notified of this decision and provided with a 
copy of the rating decision itself in August 1994.  He did 
not express formal disagreement with the denial, and it thus 
became final one year after he was notified of the decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In December 2001, the veteran filed the instant claim, 
asserting that he believed his eyes were "worse" due to his 
service-connected hypertension.  He did not, however, specify 
what was wrong with his eyes, and he did not submit any 
medical evidence to support his contention that he has 
anything, in fact, wrong with his eyes.  He has not 
identified any source of recent or current medical treatment 
for his eyes.  Thus, there remains no evidence of record 
showing the presence of a current disability.

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the law, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Review of the veteran's claims file reveals that the veteran 
has not been informed of the unique character of evidence 
that must be presented in a new and material evidence case; 
rather the notice letter which he was sent in April 2003 does 
not even identify his claim as one to reopen.  Therefore, a 
remand to provide adequate pre-decisional notice as to this 
element of his claim is required.

The veteran continues to contend that his depression has 
worsened.  Review of the available medical records, dated 
prior to 2003, reveals that the disability does not appear to 
be entirely stable in nature, and he continues to require 
regular therapy and medication.  See O'Connell.  Furthermore, 
it appears that he receives both VA and private medical 
treatment for this disability.  Any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
As the disability does not appear to be stabilized, the 
private medical records reflecting the past five years should 
be obtained as well, so that a complete picture of the level 
of impairment during the entire appeal period may be 
achieved.

In light of the outstanding medical records and the veteran's 
contentions that his depression has worsened, the Board finds 
that an updated VA medical examination is required as well.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with notice as to the type of evidence 
and information that is necessary to 
reopen his claim for service connection 
for an eye disability and of the evidence 
and information that is necessary to 
establish his entitlement to the 
underlying claim for the benefit sought.  

2.  After securing the necessary 
release(s), the RO should obtain the 
names and addresses of all medical care 
providers who treated the veteran for 
major depression since 2003 for inclusion 
in the claims file.  

3.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran for depression from December 2000 
to April 2003, and since May 2005.  

4.  The veteran should be afforded a VA 
psychiatric examination to identify the 
current level of functional impairment 
resulting from his service-connected 
major depression.  The claims folder, 
including all the records obtained 
pursuant to the above requests, must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


